DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 04/06/2022.  The arguments set forth are addressed herein below.  Claims 1 and 3-11 remain pending, Claim 11 has been newly added, and Claim 2 has been currently canceled.  Currently, Claims 1, 3-6, and 10 have been canceled.  No new matter appears to have been entered.
The amendments to claims 1 and 3-6 are sufficient to overcome the corresponding 35 USC 112 claim rejections.  The 35 USC 112 claim rejections of claims 1 and 3-6 have been withdrawn. 
Claim Interpretations
The Examiner sets forth the following claim interpretations for clarity of the record.
Claim 1 recites an operation part for receiving an operation input from a player; a display part for displaying an image for instructing the operation input to the operation part; and a control part for controlling display of the image.  The operation part is interpreted as an input device for receiving an input from a user as disclosed in paragraph 61 of the applicant’s published specification.  The display part is interpreted as having a function of displaying an image related to the game (video game), which may be constituted from one panel, a plurality of panels, or a touch panel in paragraph 45 of the applicant’s published specification.  The control part is interpreted as a game processing unit having a function of acquiring information of the operation input by the player and processing the information as disclosed in paragraph 80-81 of the applicant’s published specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Li et al. (US 2010/0110013 A1) (henceforth, “Li”).
Regarding claim 1, Li teaches a game device, comprising:	
an operation part for receiving an operation input from a player (e.g., keypad 100 is attached on the touch screen 204 of the body 200 and is configured for receiving user input operations in Para. 12);
a display part for displaying an image for instructing the operation input to the operation unit (e.g., a body 200 having a touch screen 204, wherein the touch screen is touched when playing a game in Para. 12 and Para. 16); and
a control part for controlling display of the image (e.g., the housing 208 further includes a circuit board (not shown), the screen 204 is electrically connected to the circuit board in Para. 13),
wherein at least a part of the operation part is provided on the display part so as to protrude from the display part (e.g., keypad 100 is attached on the touch screen 204 of the body 200 and is configured for receiving user input operations and four protrusions 104 are protruded from the obverse surface 1021 (i.e., protruding from the display) in Figs. 1 and 4, Para. 12 and Para. 15).
Regarding claim 3, Li teaches the operation part is formed into a cylindrical shape (e.g., keypad 100 including protrusions 104 in Para. 14, Para. 15, and Fig. 1).
Regarding claim 4, Li teaches a protrusion angle of the operation part with respect to the display part is in the range of 90 to 150° (e.g., four protrusions 104 are protruded from the obverse surface 1021 perpendicular to the touch screen 204 are at least at a 90 degree angle to said touch screen in Fig. 1 and Para. 15).
Regarding claim 5, Li teaches the operation part is constituted from a plurality of operation members arranged in series (e.g., four protrusions 104 are protruded from the obverse surface 1021 and are distributed evenly in Fig. 3 and Para. 15).
Regarding claim 6, Li teaches the operation part includes a cylindrical main body and the plurality of operation members (e.g., cylindrical main body 1022 of keypad 100 with four protrusions 104 in Fig. 3 and Para. 15), and the plurality of operation members is arranged along an inner peripheral surface of the main body (e.g., four protrusions arranged inside the main body 1022 in Fig. 3 and Para. 15).
Regarding claim 8, Li teaches the plurality of operation members is divided into a plurality of areas along a longitudinal direction thereof (Fig. 3 and Para. 15).
Regarding claim 9, Li teaches at least one operation member of the plurality of operation members includes a plurality of touch sensors as a detection device (e.g., the touch member 108 is driven to press the touch screen 204 making a connection with the touch screen in Fig. 3 and Para. 15).
Regarding claim 11, Li teaches a housing accommodating the control part therein and having a front surface, wherein the display part is provided on the front surface of the housing (e.g., touch screen 204 with housing 208 in Fig. 2 and Para. 13).
Allowable Subject Matter
Claims 7 and 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For example, the prior art of record, alone or combined, neither teaches nor renders obvious a game device comprising: the image includes a plurality of instruction images, and the plurality of operation members are provided so as to correspond to the plurality of instruction images in a direction in which the plurality of instruction images moves and/or a length of the plurality of operation members is 50 to 150% with respect to a distance in which a plurality of instruction images moves. (See at least claims 7 and 10).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1 and 3-10 have been considered but are moot in view of the new ground(s) of rejection.  A new reference (Li) has been applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715